                 Case 1:96-cr-00789-AJN Document 38 Filed 06/25/20 Page 1 of 1
                                                 U.S. Department of Justice
       [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007


                                                             June 23, 2020

       By ECF                                                                                           6/25/2020
       Hon. Alison J. Nathan
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, New York 10007

               Re:        United States v. Levanger Belcher, 96 CR 789 (AJN)

       Dear Judge Nathan:

               The parties jointly and respectfully write to request a sixty-day adjournment of the
       conference in this case, currently scheduled for July 7, 2020. The parties are discussing a
       resolution of the specification in this case, and the adjournment will provide time for the parties to
       continue their discussions and for defense counsel to consult with the defendant. The defendant
       is currently released on bail and living in Florida.
The status conference in this matter currently
                                                      Respectfully submitted,
scheduled for July 7, 2020 is hereby
adjourned to September 9, 2020 at 11:00               AUDREY STRAUSS
a.m. Two weeks in advance of the                      Acting United States Attorney
conference, the parties should submit a joint
letter advising the Court whether they seek
to conduct the proceeding by
videoconference and whether they seek             by: _____________________________
further adjournment.                                  Andrew A. Rohrbach
SO ORDERED.                                           Assistant United States Attorney
                                                      (212) 637-2345

       CC: Xavier Donaldson, Esq. (By ECF)
           Paul Wodeshick, Probation Officer (By Email)


            SO ORDERED.          6/25/20




            Alison J. Nathan, U.S.D.J.
